

	

	

		II

		109th CONGRESS

		1st Session

		S. 150

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Jeffords (for

			 himself, Ms. Collins,

			 Mr. Lieberman, Ms. Snowe, Mr.

			 Schumer, Mr. Biden,

			 Mrs. Boxer, Mrs. Clinton, Mr.

			 Corzine, Mr. Dodd,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Kennedy, Mr. Kerry,

			 Mr. Lautenberg, Mr. Leahy, Mr.

			 Reed, and Mr. Sarbanes)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Clean Air Act to reduce emissions from

		  electric powerplants, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Clean Power Act of

			 2005.

		

			2.

			Electric energy generation emission reductions

			

				(a)

				In general

				The Clean Air Act

			 (42 U.S.C.

			 7401 et seq.) is amended by adding at the end the

			 following:

				

					

						VII

						Electric energy generation emission reductions

						

							Sec. 701. Findings.

							Sec. 702. Purposes.

							Sec. 703. Definitions.

							Sec. 704. Emission

				  limitations.

							Sec. 705. Emission

				  allowances.

							Sec. 706. Permitting and trading of

				  emission allowances.

							Sec. 707. Emission allowance

				  allocation.

							Sec. 708. Mercury emission

				  limitations.

							Sec. 709. Other hazardous air

				  pollutants.

							Sec. 710. Effect of failure to

				  promulgate regulations.

							Sec. 711. Prohibitions.

							Sec. 712. Modernization of electricity

				  generating facilities.

							Sec. 713. Relationship to other

				  law.

						

						

							701.

							Findings

							Congress finds that—

							

								(1)

								public health and the environment continue to suffer as a

				result of pollution emitted by powerplants across the United States, despite

				the success of Public Law 101–549 (commonly known

				as the Clean Air Act Amendments

				of 1990) (42

				U.S.C. 7401 et seq.) in reducing emissions;

							

								(2)

								according to the most reliable scientific knowledge, acid rain

				precursors must be significantly reduced for the ecosystems of the Northeast

				and Southeast to recover from the ecological harm caused by acid

				deposition;

							

								(3)

								because lakes and sediments across the United States are being

				contaminated by mercury emitted by powerplants, there is an increasing risk of

				mercury poisoning of aquatic habitats and fish-consuming human

				populations;

							

								(4)

								(A)

									electricity generation accounts for approximately 40 percent of

				the total emissions in the United States of carbon dioxide, a major greenhouse

				gas causing global warming; and

								

									(B)

									the quantity of carbon dioxide in the atmosphere is growing

				without constraint and well beyond the international commitments of the United

				States;

								

								(5)

								the cumulative impact of powerplant emissions on public and

				environmental health must be addressed swiftly by reducing those harmful

				emissions to levels that are less threatening; and

							

								(6)

								(A)

									the atmosphere is a public resource; and

								

									(B)

									emission allowances, representing permission to use that

				resource for disposal of air pollution from electricity generation, should be

				allocated to promote public purposes, including—

									

										(i)

										protecting electricity consumers from adverse economic

				impacts;

									

										(ii)

										providing transition assistance to adversely affected

				employees, communities, and industries; and

									

										(iii)

										promoting clean energy resources and energy efficiency.

									

							702.

							Purposes

							The purposes of this title

				are—

							

								(1)

								to alleviate the environmental and public health damage caused

				by emissions of sulfur dioxide, nitrogen oxides, carbon dioxide, and mercury

				resulting from the combustion of fossil fuels in the generation of electric and

				thermal energy;

							

								(2)

								to reduce by 2010 the annual national emissions from

				electricity generating facilities to not more than—

								

									(A)

									2,250,000 tons of sulfur dioxide;

								

									(B)

									1,510,000 tons of nitrogen oxides; and

								

									(C)

									2,050,000,000 tons of carbon dioxide;

								

								(3)

								to reduce by 2009 the annual national emissions of mercury from

				electricity generating facilities to not more than 5 tons;

							

								(4)

								to effectuate the reductions described in paragraphs (2) and

				(3) by—

								

									(A)

									requiring electricity generating facilities to comply with

				specified emission limitations by specified deadlines; and

								

									(B)

									allowing electricity generating facilities to meet the emission

				limitations (other than the emission limitation for mercury) through an

				alternative method of compliance consisting of an emission allowance and

				transfer system; and

								

								(5)

								to encourage energy conservation, use of renewable and clean

				alternative technologies, and pollution prevention as long-range strategies,

				consistent with this title, for reducing air pollution and other adverse

				impacts of energy generation and use.

							

							703.

							Definitions

							In this title:

							

								(1)

								Covered pollutant

								The term covered pollutant means—

								

									(A)

									sulfur dioxide;

								

									(B)

									any nitrogen oxide;

								

									(C)

									carbon dioxide; and

								

									(D)

									mercury.

								

								(2)

								Electricity generating facility

								The term electricity generating facility means an

				electric or thermal electricity generating unit, a combination of such units,

				or a combination of 1 or more such units and 1 or more combustion devices,

				that—

								

									(A)

									has a nameplate capacity of 15 megawatts or more (or the

				equivalent in thermal energy generation, determined in accordance with a

				methodology developed by the Administrator);

								

									(B)

									generates electric energy, for sale, through combustion of

				fossil fuel; and

								

									(C)

									emits a covered pollutant into the atmosphere.

								

								(3)

								Electricity intensive product

								The term electricity intensive product means a

				product with respect to which the cost of electricity consumed in the

				production of the product represents more than 5 percent of the value of the

				product.

							

								(4)

								Emission allowance

								The term emission allowance means a limited

				authorization to emit in accordance with this title—

								

									(A)

									1 ton of sulfur dioxide;

								

									(B)

									1 ton of nitrogen oxides; or

								

									(C)

									1 ton of carbon dioxide.

								

								(5)

								Energy efficiency project

								The term energy efficiency project means any

				specific action (other than ownership or operation of an energy efficient

				building) commenced after the date of enactment of this title—

								

									(A)

									at a facility (other than an electricity generating facility),

				that verifiably reduces the annual electricity or natural gas consumption per

				unit output of the facility, as compared with the annual electricity or natural

				gas consumption per unit output that would be expected in the absence of an

				allocation of emission allowances (as determined by the Administrator);

				or

								

									(B)

									by an entity that is primarily engaged in the transmission and

				distribution of electricity, that significantly improves the efficiency of that

				type of entity, as compared with standards for efficiency developed by the

				Administrator, in consultation with the Secretary of Energy, after the date of

				enactment of this title.

								

								(6)

								Energy efficient building

								The term energy efficient building means a

				residential building or commercial building completed after the date of

				enactment of this title for which the projected lifetime consumption of

				electricity or natural gas for heating, cooling, and ventilation is at least 30

				percent less than the lifetime consumption of a typical new residential

				building or commercial building, as determined by the Administrator (in

				consultation with the Secretary of Energy)—

								

									(A)

									on a State or regional basis; and

								

									(B)

									taking into consideration—

									

										(i)

										applicable building codes; and

									

										(ii)

										consumption levels achieved in practice by new residential

				buildings or commercial buildings in the absence of an allocation of emission

				allowances.

									

								(7)

								Energy efficient product

								The term energy efficient product means a product

				manufactured after the date of enactment of this title that has an expected

				lifetime electricity or natural gas consumption that—

								

									(A)

									is less than the average lifetime electricity or natural gas

				consumption for that type of product; and

								

									(B)

									does not exceed the lesser of—

									

										(i)

										the maximum energy consumption that qualifies for the

				applicable Energy Star label for that type of product; or

									

										(ii)

										the average energy consumption of the most efficient 25 percent

				of that type of product manufactured in the same year.

									

								(8)

								Lifetime

								The term lifetime means—

								

									(A)

									in the case of a residential building that is an energy

				efficient building, 30 years;

								

									(B)

									in the case of a commercial building that is an energy

				efficient building, 15 years; and

								

									(C)

									in the case of an energy efficient product, a period determined

				by the Administrator to be the average life of that type of energy efficient

				product.

								

								(9)

								Mercury

								The term mercury includes any mercury

				compound.

							

								(10)

								New clean fossil fuel-fired electricity generating

				unit

								The term new clean fossil fuel-fired electricity

				generating unit means a unit that—

								

									(A)

									has been in operation for 10 years or less; and

								

									(B)

									is—

									

										(i)

										a natural gas fired generator that—

										

											(I)

											has an energy conversion efficiency of at least 55 percent;

				and

										

											(II)

											uses best available control technology (as defined in section

				169);

										

										(ii)

										a generator that—

										

											(I)

											uses integrated gasification combined cycle technology;

										

											(II)

											uses best available control technology (as defined in section

				169); and

										

											(III)

											has an energy conversion efficiency of at least 45 percent;

				or

										

										(iii)

										a fuel cell operating on fuel derived from a nonrenewable

				source of energy.

									

								(11)

								Nonwestern region

								The term nonwestern region means the area of the

				States that is not included in the western region.

							

								(12)

								Renewable electricity generating unit

								The term renewable electricity generating unit

				means a unit that—

								

									(A)

									has been in operation for 10 years or less; and

								

									(B)

									generates electric energy by means of—

									

										(i)

										wind;

									

										(ii)

										biomass;

									

										(iii)

										landfill gas;

									

										(iv)

										a geothermal, solar thermal, or photovoltaic source; or

									

										(v)

										a fuel cell operating on fuel derived from a renewable source

				of energy.

									

								(13)

								Small electricity generating facility

								The term small electricity generating facility

				means an electric or thermal electricity generating unit, or combination of

				units, that—

								

									(A)

									has a nameplate capacity of less than 15 megawatts (or the

				equivalent in thermal energy generation, determined in accordance with a

				methodology developed by the Administrator);

								

									(B)

									generates electric energy, for sale, through combustion of

				fossil fuel; and

								

									(C)

									emits a covered pollutant into the atmosphere.

								

								(14)

								Western region

								The term western region means the area comprising

				the States of Arizona, California, Colorado, Idaho, Montana, Nevada, New

				Mexico, Oregon, Utah, Washington, and Wyoming.

							

							704.

							Emission limitations

							

								(a)

								In general

								Subject to subsections (b) and (c), the Administrator shall

				promulgate regulations to ensure that, during 2010 and each year thereafter,

				the total annual emissions of covered pollutants from all electricity

				generating facilities located in all States does not exceed—

								

									(1)

									in the case of sulfur dioxide—

									

										(A)

										275,000 tons in the western region; or

									

										(B)

										1,975,000 tons in the nonwestern region;

									

									(2)

									in the case of nitrogen oxides, 1,510,000 tons;

								

									(3)

									in the case of carbon dioxide, 2,050,000,000 tons; or

								

									(4)

									in the case of mercury, 5 tons.

								

								(b)

								Excess emissions based on unused allowances

								The regulations promulgated under subsection (a) shall

				authorize emissions of covered pollutants in excess of the national emission

				limitations established under that subsection for a year to the extent that the

				number of tons of the excess emissions is less than or equal to the number of

				emission allowances that are—

								

									(1)

									used in the year; but

								

									(2)

									allocated for any previous year under section 707.

								

								(c)

								Reductions

								For 2010 and each year thereafter, the quantity of emissions

				specified for each covered pollutant in subsection (a) shall be reduced by the

				sum of—

								

									(1)

									the number of tons of the covered pollutant that were emitted

				by small electricity generating facilities in the second preceding year;

				and

								

									(2)

									any number of tons of reductions in emissions of the covered

				pollutant required under section 705(h).

								

							705.

							Emission allowances

							

								(a)

								Creation and allocation

								

									(1)

									In general

									For 2010 and each year thereafter, subject to paragraph (2),

				there are created, and the Administrator shall allocate in accordance with

				section 707, emission allowances as follows:

									

										(A)

										In the case of sulfur dioxide—

										

											(i)

											275,000 emission allowances for each year for use in the

				western region; and

										

											(ii)

											1,975,000 emission allowances for each year for use in the

				nonwestern region.

										

										(B)

										In the case of nitrogen oxides, 1,510,000 emission allowances

				for each year.

									

										(C)

										In the case of carbon dioxide, 2,050,000,000 emission

				allowances for each year.

									

									(2)

									Reductions

									For 2010 and each year thereafter, the number of emission

				allowances specified for each covered pollutant in paragraph (1) shall be

				reduced by a number equal to the sum of—

									

										(A)

										the number of tons of the covered pollutant that were emitted

				by small electricity generating facilities in the second preceding year;

				and

									

										(B)

										any number of tons of reductions in emissions of the covered

				pollutant required under subsection (h).

									

								(b)

								Nature of emission allowances

								

									(1)

									Not a property right

									An emission allowance allocated by the Administrator under

				subsection (a) is not a property right.

								

									(2)

									No limit on authority to terminate or limit

									Nothing in this title or any other provision of law limits the

				authority of the United States to terminate or limit an emission

				allowance.

								

									(3)

									Tracking and transfer of emission allowances

									

										(A)

										In general

										Not later than 1 year after the date of enactment of this

				title, the Administrator shall promulgate regulations to establish an emission

				allowance tracking and transfer system for emission allowances of sulfur

				dioxide, nitrogen oxides, and carbon dioxide.

									

										(B)

										Requirements

										The emission allowance tracking and transfer system established

				under subparagraph (A) shall—

										

											(i)

											incorporate the requirements of subsections (b) and (d) of

				section 412 (except that written certification by the transferee shall not be

				necessary to effect a transfer); and

										

											(ii)

											permit any entity—

											

												(I)

												to buy, sell, or hold an emission allowance; and

											

												(II)

												to permanently retire an unused emission allowance.

											

										(C)

										Proceeds of transfers

										Proceeds from the transfer of emission allowances by any person

				to which the emission allowances have been allocated—

										

											(i)

											shall not constitute funds of the United States; and

										

											(ii)

											shall not be available to meet any obligations of the United

				States.

										

								(c)

								Identification and use

								

									(1)

									In general

									Each emission allowance allocated by the Administrator shall

				bear a unique serial number, including—

									

										(A)

										an identifier of the covered pollutant to which the emission

				allowance pertains; and

									

										(B)

										the first year for which the allowance may be used.

									

									(2)

									Sulfur dioxide emission allowances

									In the case of sulfur dioxide emission allowances, the

				Administrator shall ensure that the emission allowances allocated to

				electricity generating facilities in the western region are distinguishable

				from emission allowances allocated to electricity generating facilities in the

				nonwestern region.

								

									(3)

									Year of use

									Each emission allowance may be used in the year for which the

				emission allowance is allocated or in any subsequent year.

								

								(d)

								Annual submission of emission allowances

								

									(1)

									In general

									On or before April 1, 2011, and April 1 of each year

				thereafter, the owner or operator of each electricity generating facility shall

				submit to the Administrator 1 emission allowance for the applicable covered

				pollutant (other than mercury) for each ton of sulfur dioxide, nitrogen oxides,

				or carbon dioxide emitted by the electricity generating facility during the

				previous calendar year.

								

									(2)

									Special rule for ozone exceedances

									

										(A)

										Identification of facilities contributing to

				nonattainment

										Not later than December 31, 2009, and the end of each 3-year

				period thereafter, each State, consistent with the obligations of the State

				under section 110(a)(2)(D), shall identify the electricity generating

				facilities in the State and in other States that are significantly contributing

				(as determined based on guidance issued by the Administrator) to nonattainment

				of the national ambient air quality standard for ozone in the State.

									

										(B)

										Submission of additional allowances

										In 2010 and each year thereafter, on petition from a State or a

				person demonstrating that the control measures in effect at an electricity

				generating facility that is identified under subparagraph (A) as significantly

				contributing to nonattainment of the national ambient air quality standard for

				ozone in a State during the previous year are inadequate to prevent the

				significant contribution described in subparagraph (A), the Administrator, if

				the Administrator determines that the electricity generating facility is

				inadequately controlled for nitrogen oxides, may require that the electricity

				generating facility submit 3 nitrogen oxide emission allowances for each ton of

				nitrogen oxides emitted by the electricity generating facility during any

				period of an exceedance of the national ambient air quality standard for ozone

				in the State during the previous year.

									

									(3)

									Regional limitations for sulfur dioxide

									The Administrator shall not allow—

									

										(A)

										the use of sulfur dioxide emission allowances allocated for the

				western region to meet the obligations under this subsection of electricity

				generating facilities in the nonwestern region; or

									

										(B)

										the use of sulfur dioxide emission allowances allocated for the

				nonwestern region to meet the obligations under this subsection of electricity

				generating facilities in the western region.

									

								(e)

								Emission verification, monitoring, and recordkeeping

								

									(1)

									In general

									The Administrator shall ensure that Federal regulations, in

				combination with any applicable State regulations, are adequate to verify,

				monitor, and document emissions of covered pollutants from electricity

				generating facilities.

								

									(2)

									Inventory of emissions from small electricity generating

				facilities

									On or before July 1, 2006, the Administrator, in cooperation

				with State agencies, shall complete, and on an annual basis update, a

				comprehensive inventory of emissions of sulfur dioxide, nitrogen oxides, carbon

				dioxide, and particulate matter from small electricity generating

				facilities.

								

									(3)

									Monitoring information

									

										(A)

										In general

										Not later than 180 days after the date of enactment of this

				title, the Administrator shall promulgate regulations to require each

				electricity generating facility to submit to the Administrator—

										

											(i)

											not later than April 1 of each year, verifiable information on

				covered pollutants emitted by the electricity generating facility in the

				previous year, expressed in—

											

												(I)

												tons of covered pollutants; and

											

												(II)

												tons of covered pollutants per megawatt hour of energy (or the

				equivalent thermal energy) generated; and

											

											(ii)

											as part of the first submission under clause (i), verifiable

				information on covered pollutants emitted by the electricity generating

				facility in 2002, 2003, and 2004, if the electricity generating facility was

				required to report that information in those years.

										

										(B)

										Source of information

										Information submitted under subparagraph (A) shall be obtained

				using a continuous emission monitoring system (as defined in section

				402).

									

										(C)

										Availability to the public

										The information described in subparagraph (A) shall be made

				available to the public—

										

											(i)

											in the case of the first year in which the information is

				required to be submitted under that subparagraph, not later than 18 months

				after the date of enactment of this title; and

										

											(ii)

											in the case of each year thereafter, not later than April 1 of

				the year.

										

									(4)

									Ambient air quality monitoring for sulfur dioxide and

				hazardous air pollutants

									

										(A)

										In general

										Beginning January 1, 2006, each coal-fired electricity

				generating facility with an aggregate generating capacity of 50 megawatts or

				more shall, in accordance with guidelines issued by the Administrator, commence

				ambient air quality monitoring within a 30-mile radius of the coal-fired

				electricity generating facility for the purpose of measuring maximum

				concentrations of sulfur dioxide and hazardous air pollutants emitted by the

				coal-fired electricity generating facility.

									

										(B)

										Location of monitoring points

										Monitoring under subparagraph (A) shall include monitoring at

				not fewer than 2 points—

										

											(i)

											that are at ground level and within 3 miles of the coal-fired

				electricity generating facility;

										

											(ii)

											at which the concentration of pollutants being monitored is

				expected to be the greatest; and

										

											(iii)

											at which the monitoring shall be the most frequent.

										

										(C)

										Frequency of monitoring of sulfur dioxide

										Monitoring of sulfur dioxide under subparagraph (A) shall be

				carried out on a continuous basis and averaged over 5-minute periods.

									

										(D)

										Availability to the public

										The results of the monitoring under subparagraph (A) shall be

				made available to the public.

									

								(f)

								Excess emission penalty

								

									(1)

									In general

									Subject to paragraph (2), section 411 shall be applicable to an

				owner or operator of an electricity generating facility.

								

									(2)

									Calculation of penalty

									

										(A)

										In general

										Except as provided in subparagraph (B), the penalty for failure

				to submit emission allowances for covered pollutants as required under

				subsection (d) shall be equal to 3 times the product obtained by

				multiplying—

										

											(i)

											as applicable—

											

												(I)

												the number of tons emitted in excess of the emission limitation

				requirement applicable to the electricity generating facility; or

											

												(II)

												the number of emission allowances that the owner or operator

				failed to submit; and

											

											(ii)

											the average annual market price of emission allowances (as

				determined by the Administrator).

										

										(B)

										Mercury

										In the case of mercury, the penalty shall be equal to 3 times

				the product obtained by multiplying—

										

											(i)

											the number of grams emitted in excess of the emission

				limitation requirement for mercury applicable to the electricity generating

				facility; and

										

											(ii)

											the average cost of mercury controls at electricity generating

				units that have a nameplate capacity of 15 megawatts or more in all States (as

				determined by the Administrator).

										

								(g)

								Significant adverse local impacts

								

									(1)

									In general

									If the Administrator determines that emissions of an

				electricity generating facility may reasonably be anticipated to cause or

				contribute to a significant adverse impact on an area (including endangerment

				of public health, contribution to acid deposition in a sensitive receptor area,

				and other degradation of the environment), the Administrator shall limit the

				emissions of the electricity generating facility as necessary to avoid that

				impact.

								

									(2)

									Violation

									Notwithstanding the availability of emission allowances, it

				shall be a violation of this Act for any electricity generating facility to

				exceed any limitation on emissions established under paragraph (1).

								

								(h)

								Additional reductions

								

									(1)

									Protection of public health or welfare or the

				environment

									If the Administrator determines that the emission levels

				necessary to achieve the national emission limitations established under

				section 704 are not reasonably anticipated to protect public health or welfare

				or the environment (including protection of children, pregnant women, minority

				or low-income communities, and other sensitive populations), the Administrator

				may require reductions in emissions from electricity generating facilities in

				addition to the reductions required under the other provisions of this

				title.

								

									(2)

									Emission allowance trading

									

										(A)

										Studies

										

											(i)

											In general

											In 2013 and at the end of each 3-year period thereafter, the

				Administrator shall complete a study of the impacts of the emission allowance

				trading authorized under this title.

										

											(ii)

											Required assessment

											The study shall include an assessment of ambient air quality in

				areas surrounding electricity generating facilities that participate in

				emission allowance trading, including a comparison between—

											

												(I)

												the ambient air quality in those areas; and

											

												(II)

												the national average ambient air quality.

											

										(B)

										Limitation on emissions

										If the Administrator determines, based on the results of a

				study under subparagraph (A), that adverse local impacts result from emission

				allowance trading, the Administrator may require reductions in emissions from

				electricity generating facilities in addition to the reductions required under

				the other provisions of this title.

									

								(i)

								Use of certain other emission allowances

								

									(1)

									In general

									Subject to paragraph (2), emission allowances or other emission

				trading instruments created under title I or IV for sulfur dioxide or nitrogen

				oxides shall not be valid for submission under subsection (d).

								

									(2)

									Emission allowances placed in reserve

									

										(A)

										In general

										Except as provided in subparagraph (B), an emission allowance

				described in paragraph (1) that was placed in reserve under section 404(a)(2)

				or 405 or through regulations implementing controls on nitrogen oxides, because

				an affected unit emitted fewer tons of sulfur dioxide or nitrogen oxides than

				were permitted under an emission limitation imposed under title I or IV before

				the date of enactment of this title, shall be considered to be equivalent to

				1/4 of an emission allowance created by subsection (a) for

				sulfur dioxide or nitrogen oxides, respectively.

									

										(B)

										Emission allowances resulting from achievement of new source

				performance standards

										If an emission allowance described in subparagraph (A) was

				created and placed in reserve during the period of 2001 through 2009 by the

				owner or operator of an electricity generating facility through the application

				of pollution control technology that resulted in the achievement and

				maintenance by the electricity generating facility of the applicable standards

				of performance required of new sources under section 111, the emission

				allowance shall be valid for submission under subsection (d).

									

							706.

							Permitting and trading of emission allowances

							

								(a)

								In general

								Not later than 1 year after the date of enactment of this

				title, the Administrator shall promulgate regulations to establish a permitting

				and emission allowance trading compliance program to implement the limitations

				on emissions of covered pollutants from electricity generating facilities

				established under section 704.

							

								(b)

								Emission allowance trading with facilities other than

				electricity generating facilities

								

									(1)

									In general

									Subject to paragraph (2) and section 705(i), the regulations

				promulgated to establish the program under subsection (a) shall prohibit use of

				emission allowances generated from other emission control programs for the

				purpose of demonstrating compliance with the limitations on emissions of

				covered pollutants from electricity generating facilities established under

				section 704.

								

									(2)

									Exception for certain carbon dioxide emission control

				programs

									The prohibition described in paragraph (1) shall not apply in

				the case of carbon dioxide emission allowances generated from an emission

				control program that limits total carbon dioxide emissions from the entirety of

				any industrial sector.

								

								(c)

								Methodology

								The program established under subsection (a) shall clearly

				identify the methodology for the allocation of emission allowances, including

				standards for measuring annual electricity generation and energy efficiency as

				the standards relate to emissions.

							

							707.

							Emission allowance allocation

							

								(a)

								Allocation to electricity consumers

								

									(1)

									In general

									For 2010 and each year thereafter, after making allocations of

				emission allowances under subsections (b) through (f), the Administrator shall

				allocate the remaining emission allowances created by section 705(a) for the

				year for each covered pollutant other than mercury to households served by

				electricity.

								

									(2)

									Allocation among households

									The allocation to each household shall reflect—

									

										(A)

										the number of persons residing in the household; and

									

										(B)

										the ratio that—

										

											(i)

											the quantity of the residential electricity consumption of the

				State in which the household is located; bears to

										

											(ii)

											the quantity of the residential electricity consumption of all

				States.

										

									(3)

									Regulations

									Not later than 1 year after the date of enactment of this

				title, the Administrator shall promulgate regulations making appropriate

				arrangements for the allocation of emission allowances to households under this

				subsection, including as necessary the appointment of 1 or more

				trustees—

									

										(A)

										to receive the emission allowances for the benefit of the

				households;

									

										(B)

										to obtain fair market value for the emission allowances;

				and

									

										(C)

										to distribute the proceeds to the beneficiaries.

									

								(b)

								Allocation for transition assistance

								

									(1)

									In general

									For 2010 and each year thereafter through 2019, the

				Administrator shall allocate the percentage specified in paragraph (2) of the

				emission allowances created by section 705(a) for the year for each covered

				pollutant other than mercury in the following manner:

									

										(A)

										80 percent shall be allocated to provide transition assistance

				to—

										

											(i)

											dislocated workers (as defined in section 101 of the Workforce

				Investment Act of 1998 (29 U.S.C. 2801)) whose employment

				has been terminated or who have been laid off as a result of the emission

				reductions required by this title; and

										

											(ii)

											communities that have experienced disproportionate adverse

				economic impacts as a result of the emission reductions required by this

				title.

										

										(B)

										20 percent shall be allocated to producers of electricity

				intensive products in a number equal to the product obtained by

				multiplying—

										

											(i)

											the ratio that—

											

												(I)

												the quantity of each electricity intensive product produced by

				each producer in the previous year; bears to

											

												(II)

												the quantity of the electricity intensive product produced by

				all producers in the previous year;

											

											(ii)

											the average quantity of electricity used in producing the

				electricity intensive product by producers that use the most energy efficient

				process for producing the electricity intensive product; and

										

											(iii)

											with respect to the previous year, the national average

				quantity (expressed in tons) of emissions of each such pollutant per megawatt

				hour of electricity generated by electricity generating facilities in all

				States.

										

									(2)

									Specified percentages

									The percentages referred to in paragraph (1) are—

									

										(A)

										in the case of 2010, 6 percent;

									

										(B)

										in the case of 2011, 5.5 percent;

									

										(C)

										in the case of 2012, 5 percent;

									

										(D)

										in the case of 2013, 4.5 percent;

									

										(E)

										in the case of 2014, 4 percent;

									

										(F)

										in the case of 2015, 3.5 percent;

									

										(G)

										in the case of 2016, 3 percent;

									

										(H)

										in the case of 2017, 2.5 percent;

									

										(I)

										in the case of 2018, 2 percent; and

									

										(J)

										in the case of 2019, 1.5 percent.

									

									(3)

									Regulations for allocation for transition assistance to

				dislocated workers and communities

									

										(A)

										In general

										Not later than 1 year after the date of enactment of this

				title, the Administrator shall promulgate regulations making appropriate

				arrangements for the distribution of emission allowances under paragraph

				(1)(A), including as necessary the appointment of 1 or more trustees—

										

											(i)

											to receive the emission allowances allocated under paragraph

				(1)(A) for the benefit of the dislocated workers and communities;

										

											(ii)

											to obtain fair market value for the emission allowances;

				and

										

											(iii)

											to apply the proceeds to providing transition assistance to the

				dislocated workers and communities.

										

										(B)

										Form of transition assistance

										Transition assistance under paragraph (1)(A) may take the form

				of—

										

											(i)

											grants to employers, employer associations, and representatives

				of employees—

											

												(I)

												to provide training, adjustment assistance, and employment

				services to dislocated workers; and

											

												(II)

												to make income-maintenance and needs-related payments to

				dislocated workers; and

											

											(ii)

											grants to States and local governments to assist communities in

				attracting new employers or providing essential local government

				services.

										

								(c)

								Allocation to renewable electricity generating units,

				efficiency projects, and cleaner energy sources

								For 2010 and each year thereafter, the Administrator shall

				allocate not more than 20 percent of the emission allowances created by section

				705(a) for the year for each covered pollutant other than mercury—

								

									(1)

									to owners and operators of renewable electricity generating

				units, in a number equal to the product obtained by multiplying—

									

										(A)

										the number of megawatt hours of electricity generated in the

				previous year by each renewable electricity generating unit; and

									

										(B)

										with respect to the previous year, the national average

				quantity (expressed in tons) of emissions of each such pollutant per megawatt

				hour of electricity generated by electricity generating facilities in all

				States;

									

									(2)

									to owners and operators of energy efficient buildings,

				producers of energy efficient products, and entities that carry out energy

				efficient projects, in a number equal to the product obtained by

				multiplying—

									

										(A)

										the number of megawatt hours of electricity or cubic feet of

				natural gas saved in the previous year as a result of each energy efficient

				building, energy efficient product, or energy efficiency project; and

									

										(B)

										with respect to the previous year, the national average

				quantity (expressed in tons) of emissions of each such pollutant per, as

				appropriate—

										

											(i)

											megawatt hour of electricity generated by electricity

				generating facilities in all States; or

										

											(ii)

											cubic foot of natural gas burned for a purpose other than

				generation of electricity in all States;

										

									(3)

									to owners and operators of new clean fossil fuel-fired

				electricity generating units, in a number equal to the product obtained by

				multiplying—

									

										(A)

										the number of megawatt hours of electricity generated in the

				previous year by each new clean fossil fuel-fired electricity generating unit;

				and

									

										(B)

										with respect to the previous year, 1/2 of

				the national average quantity (expressed in tons) of emissions of each such

				pollutant per megawatt hour of electricity generated by electricity generating

				facilities in all States; and

									

									(4)

									to owners and operators of combined heat and power electricity

				generating facilities, in a number equal to the product obtained by

				multiplying—

									

										(A)

										the number of British thermal units of thermal energy produced

				and put to productive use in the previous year by each combined heat and power

				electricity generating facility; and

									

										(B)

										with respect to the previous year, the national average

				quantity (expressed in tons) of emissions of each such pollutant per British

				thermal unit of thermal energy generated by electricity generating facilities

				in all States.

									

								(d)

								Transition assistance to electricity generating

				facilities

								

									(1)

									In general

									For 2010 and each year thereafter through 2019, the

				Administrator shall allocate the percentage specified in paragraph (2) of the

				emission allowances created by section 705(a) for the year for each covered

				pollutant other than mercury to the owners or operators of electricity

				generating facilities in the ratio that—

									

										(A)

										the quantity of electricity generated by each electricity

				generating facility in 2003; bears to

									

										(B)

										the quantity of electricity generated by all electricity

				generating facilities in 2003.

									

									(2)

									Specified percentages

									The percentages referred to in paragraph (1) are—

									

										(A)

										in the case of 2010, 10 percent;

									

										(B)

										in the case of 2011, 9 percent;

									

										(C)

										in the case of 2012, 8 percent;

									

										(D)

										in the case of 2013, 7 percent;

									

										(E)

										in the case of 2014, 6 percent;

									

										(F)

										in the case of 2015, 5 percent;

									

										(G)

										in the case of 2016, 4 percent;

									

										(H)

										in the case of 2017, 3 percent;

									

										(I)

										in the case of 2018, 2 percent; and

									

										(J)

										in the case of 2019, 1 percent.

									

								(e)

								Allocation to encourage biological carbon

				sequestration

								

									(1)

									In general

									For 2010 and each year thereafter, the Administrator shall

				allocate, on a competitive basis and in accordance with paragraphs (2) and (3),

				not more than 0.075 percent of the carbon dioxide emission allowances created

				by section 705(a) for the year for the purposes of—

									

										(A)

										carrying out projects to reduce net carbon dioxide emissions

				through biological carbon dioxide sequestration in the United States

				that—

										

											(i)

											result in benefits to watersheds and fish and wildlife

				habitats; and

										

											(ii)

											are conducted in accordance with project reporting, monitoring,

				and verification guidelines based on—

											

												(I)

												measurement of increases in carbon storage in excess of the

				carbon storage that would have occurred in the absence of such a

				project;

											

												(II)

												comprehensive carbon accounting that—

												

													(aa)

													reflects net increases in carbon reservoirs; and

												

													(bb)

													takes into account any carbon emissions resulting from

				disturbance of carbon reservoirs in existence as of the date of commencement of

				the project;

												

												(III)

												adjustments to account for—

												

													(aa)

													emissions of carbon that may result at other locations as a

				result of the impact of the project on timber supplies; or

												

													(bb)

													potential displacement of carbon emissions to other land owned

				by the entity that carries out the project; and

												

												(IV)

												adjustments to reflect the expected carbon storage over various

				time periods, taking into account the likely duration of the storage of the

				carbon stored in a carbon reservoir; and

											

										(B)

										conducting accurate inventories of carbon sinks.

									

									(2)

									Carbon inventory

									The Administrator, in consultation with the Secretary of

				Agriculture, shall allocate not more than 1/3 of the

				emission allowances described in paragraph (1) to not more than 5 State or

				multistate land or forest management agencies or nonprofit entities

				that—

									

										(A)

										have a primary goal of land conservation; and

									

										(B)

										submit to the Administrator proposals for projects—

										

											(i)

											to demonstrate and assess the potential for the development and

				use of carbon inventorying and accounting systems;

										

											(ii)

											to improve the standards relating to, and the identification

				of, incremental carbon sequestration in forests, agricultural soil, grassland,

				or rangeland; or

										

											(iii)

											to assist in development of a national biological carbon

				storage baseline or inventory.

										

									(3)

									Revolving loan program

									The Administrator shall allocate not more than

				2/3 of the emission allowances described in paragraph (1)

				to States, based on proposals submitted by States to conduct programs under

				which each State shall—

									

										(A)

										use the value of the emission allowances to establish a State

				revolving loan fund to provide loans to owners of nonindustrial private forest

				land in the State to carry out forest and forest soil carbon sequestration

				activities that will achieve the purposes specified in paragraph (2)(B);

				and

									

										(B)

										for 2011 and each year thereafter, contribute to the program of

				the State an amount equal to 25 percent of the value of the emission allowances

				received under this paragraph for the year in cash, in-kind services, or

				technical assistance.

									

									(4)

									Use of emission allowances

									An entity that receives an allocation of emission allowances

				under this subsection may use the proceeds from the sale or other transfer of

				the emission allowances only for the purpose of carrying out activities

				described in this subsection.

								

									(5)

									Recommendations concerning carbon dioxide emission

				allowances

									

										(A)

										In general

										Not later than 4 years after the date of enactment of this

				title, the Administrator, in consultation with the Secretary of Agriculture,

				shall submit to Congress recommendations for establishing a system under which

				entities that receive grants or loans under this section may be allocated

				carbon dioxide emission allowances created by section 705(a) for incremental

				carbon sequestration in forests, agricultural soils, rangeland, or

				grassland.

									

										(B)

										Guidelines

										The recommendations shall include recommendations for

				development, reporting, monitoring, and verification guidelines for quantifying

				net carbon sequestration from land use projects that address the elements

				specified in paragraph (1)(A).

									

								(f)

								Allocation to encourage geological carbon

				sequestration

								

									(1)

									In general

									For 2010 and each year thereafter, the Administrator shall

				allocate not more than 1.5 percent of the carbon dioxide emission allowances

				created by section 705(a) to entities that carry out geological sequestration

				of carbon dioxide produced by an electric generating facility in accordance

				with requirements established by the Administrator—

									

										(A)

										to ensure the permanence of the sequestration; and

									

										(B)

										to ensure that the sequestration will not cause or contribute

				to significant adverse effects on the environment.

									

									(2)

									Number of emission allowances

									For 2010 and each year thereafter, the Administrator shall

				allocate to each entity described in paragraph (1) a number of emission

				allowances that is equal to the number of tons of carbon dioxide produced by

				the electric generating facility during the previous year that is geologically

				sequestered as described in paragraph (1).

								

									(3)

									Use of emission allowances

									An entity that receives an allocation of emission allowances

				under this subsection may use the proceeds from the sale or other transfer of

				the emission allowances only for the purpose of carrying out activities

				described in this subsection.

								

							708.

							Mercury emission limitations

							

								(a)

								In general

								

									(1)

									Regulations

									

										(A)

										In general

										Not later than 1 year after the date of enactment of this

				title, the Administrator shall promulgate regulations to establish emission

				limitations for mercury emissions by coal-fired electricity generating

				facilities.

									

										(B)

										No exceedance of national limitation

										The regulations shall ensure that the national limitation for

				mercury emissions from each coal-fired electricity generating facility

				established under section 704(a)(4) is not exceeded.

									

										(C)

										Emission limitations for 2009 and thereafter

										In carrying out subparagraph (A), for 2009 and each year

				thereafter, the Administrator shall not—

										

											(i)

											subject to subsections (e) and (f) of section 112, establish

				limitations on emissions of mercury from coal-fired electricity generating

				facilities that allow emissions in excess of 2.48 grams of mercury per 1000

				megawatt hours; or

										

											(ii)

											differentiate between facilities that burn different types of

				coal.

										

									(2)

									Annual review and determination

									

										(A)

										In general

										Not later than April 1 of each year, the Administrator

				shall—

										

											(i)

											review the total mercury emissions during the 2 previous years

				from electricity generating facilities located in all States; and

										

											(ii)

											determine whether, during the 2 previous years, the total

				mercury emissions from facilities described in clause (i) exceeded the national

				limitation for mercury emissions established under section 704(a)(4).

										

										(B)

										Exceedance of national limitation

										If the Administrator determines under subparagraph (A)(ii)

				that, during the 2 previous years, the total mercury emissions from facilities

				described in subparagraph (A)(i) exceeded the national limitation for mercury

				emissions established under section 704(a)(4), the Administrator shall, not

				later than 1 year after the date of the determination, revise the regulations

				promulgated under paragraph (1) to reduce the emission rates specified in the

				regulations as necessary to ensure that the national limitation for mercury

				emissions is not exceeded in any future year.

									

									(3)

									Compliance flexibility

									

										(A)

										In general

										Each coal-fired electricity generating facility subject to an

				emission limitation under this section shall be in compliance with that

				limitation if that limitation is greater than or equal to the quotient obtained

				by dividing—

										

											(i)

											the total mercury emissions of the coal-fired electricity

				generating facility during each 30-day period; by

										

											(ii)

											the quantity of electricity generated by the coal-fired

				electricity generating facility during that period.

										

										(B)

										More than 1 unit at a facility

										In any case in which more than 1 coal-fired electricity

				generating unit at a coal-fired electricity generating facility subject to an

				emission limitation under this section was operated in 1999 under common

				ownership or control, compliance with the emission limitation may be determined

				by averaging the emission rates of all coal-fired electricity generating units

				at the electricity generating facility during each 30-day period.

									

								(b)

								Prevention of Re-Release

								

									(1)

									Regulations

									Not later than July 1, 2006, the Administrator shall promulgate

				regulations to ensure that any mercury captured or recovered by emission

				controls installed at an electricity generating facility is not re-released

				into the environment.

								

									(2)

									Required elements

									The regulations shall require—

									

										(A)

										daily covers on all active waste disposal units, and permanent

				covers on all inactive waste disposal units, to prevent the release of mercury

				into the air;

									

										(B)

										monitoring of groundwater to ensure that mercury or mercury

				compounds do not migrate from the waste disposal unit;

									

										(C)

										waste disposal siting requirements and cleanup requirements to

				protect groundwater and surface water resources;

									

										(D)

										elimination of agricultural application of coal combustion

				wastes; and

									

										(E)

										appropriate limitations on mercury emissions from sources or

				processes that reprocess or use coal combustion waste, including manufacturers

				of wallboard and cement.

									

							709.

							Other hazardous air pollutants

							

								(a)

								In general

								Not later than January 1, 2006, the Administrator shall issue

				to owners and operators of coal-fired electricity generating facilities

				requests for information under section 114 that are of sufficient scope to

				generate data sufficient to support issuance of standards under section 112(d)

				for hazardous air pollutants other than mercury emitted by coal-fired

				electricity generating facilities.

							

								(b)

								Deadline for submission of requested information

								The Administrator shall require each recipient of a request for

				information described in subsection (a) to submit the requested data not later

				than 180 days after the date of the request.

							

								(c)

								Promulgation of emission standards

								The Administrator shall—

								

									(1)

									not later than January 1, 2006, propose emission standards

				under section 112(d) for hazardous air pollutants other than mercury;

				and

								

									(2)

									not later than January 1, 2007, promulgate emission standards

				under section 112(d) for hazardous air pollutants other than mercury.

								

								(d)

								Prohibition on excess emissions

								It shall be unlawful for an electricity generating facility

				subject to standards for hazardous air pollutants other than mercury

				promulgated under subsection (c) to emit, after December 31, 2008, any such

				pollutant in excess of the standards.

							

								(e)

								Effect on other law

								Nothing in this section or section 708 affects any requirement

				of subsection (e), (f)(2), or (n)(1)(A) of section 112, except that the

				emission limitations established by regulations promulgated under this section

				shall be deemed to represent the maximum achievable control technology for

				mercury emissions from electricity generating units under section

				112(d).

							

							710.

							Effect of failure to promulgate regulations

							If the Administrator fails

				to promulgate regulations to implement and enforce the limitations specified in

				section 704—

							

								(1)

								(A)

									each electricity generating facility shall achieve, not later

				than January 1, 2010, an annual quantity of emissions that is less than or

				equal to—

									

										(i)

										in the case of nitrogen oxides, 15 percent of the annual

				emissions by a similar electricity generating facility that has no controls for

				emissions of nitrogen oxides; and

									

										(ii)

										in the case of carbon dioxide, 75 percent of the annual

				emissions by a similar electricity generating facility that has no controls for

				emissions of carbon dioxide; and

									

									(B)

									each electricity generating facility that does not use natural

				gas as the primary combustion fuel shall achieve, not later than January 1,

				2010, an annual quantity of emissions that is less than or equal to—

									

										(i)

										in the case of sulfur dioxide, 5 percent of the annual

				emissions by a similar electricity generating facility that has no controls for

				emissions of sulfur dioxide; and

									

										(ii)

										in the case of mercury, 10 percent of the annual emissions by a

				similar electricity generating facility that has no controls included

				specifically for the purpose of controlling emissions of mercury; and

									

								(2)

								the applicable permit under this Act for each electricity

				generating facility shall be deemed to incorporate a requirement for

				achievement of the reduced levels of emissions specified in paragraph

				(1).

							

							711.

							Prohibitions

							It shall be unlawful—

							

								(1)

								for the owner or operator of any electricity generating

				facility—

								

									(A)

									to operate the electricity generating facility in noncompliance

				with the requirements of this title (including any regulations implementing

				this title);

								

									(B)

									to fail to submit by the required date any emission allowances,

				or pay any penalty, for which the owner or operator is liable under section

				705;

								

									(C)

									to fail to provide and comply with any plan to offset excess

				emissions required under section 705(f); or

								

									(D)

									to emit mercury in excess of the emission limitations

				established under section 708; or

								

								(2)

								for any person to hold, use, or transfer any emission allowance

				allocated under this title except in accordance with regulations promulgated by

				the Administrator.

							

							712.

							Modernization of electricity generating facilities

							

								(a)

								In general

								Beginning on the later of January 1, 2014, or the date that is

				40 years after the date on which the electricity generating facility commences

				operation, each electricity generating facility shall be subject to emission

				limitations reflecting the application of best available control technology on

				a new major source of a similar size and type (as determined by the

				Administrator) as determined in accordance with the procedures specified in

				part C of title I.

							

								(b)

								Additional requirements

								The requirements of this section shall be in addition to the

				other requirements of this title.

							

							713.

							Relationship to other law

							

								(a)

								In general

								Except as expressly provided in this title, nothing in this

				title—

								

									(1)

									limits or otherwise affects the application of any other

				provision of this Act; or

								

									(2)

									precludes a State from adopting and enforcing any requirement

				for the control of emissions of air pollutants that is more stringent than the

				requirements imposed under this title.

								

								(b)

								Regional seasonal emission controls

								Nothing in this title affects any regional seasonal emission

				control for nitrogen oxides established by the Administrator or a State under

				title I.

							.

			

				(b)

				Conforming amendment

				Section

			 412(a) of the Clean Air

			 Act (42 U.S.C. 7651k(a)) is amended

			 in the first sentence by striking opacity and inserting

			 mercury, opacity,.

			

			3.

			Savings clause

			Section 193 of the

			 Clean Air Act (42 U.S.C. 7515) is

			 amended by striking date of the enactment of the

			 Clean Air Act Amendments of

			 1990 each place it appears and inserting date of enactment of

			 the Clean Power Act of 2005.

		

			4.

			Acid precipitation research program

			Section 103(j) of the

			 Clean Air Act (42 U.S.C.

			 7403(j)) is amended—

			

				(1)

				in paragraph (3)—

				

					(A)

					in subparagraph (F)(i), by striking effects; and

			 and inserting

					

						effects, including an assessment

			 of—

							(I)

							acid-neutralizing capacity; and

						

							(II)

							changes in the number of water bodies in the sensitive

				ecosystems referred to in subparagraph (G)(ii) with an acid-neutralizing

				capacity greater than zero; and

						;

				and

				

					(B)

					by adding at the end the following:

					

						

							(G)

							Sensitive ecosystems

							

								(i)

								In general

								Beginning in 2006, and every 4 years thereafter, the report

				under subparagraph (E) shall include—

								

									(I)

									an identification of environmental objectives necessary to be

				achieved (and related indicators to be used in measuring achievement of the

				objectives) to adequately protect and restore sensitive ecosystems; and

								

									(II)

									an assessment of the status and trends of the environmental

				objectives and indicators identified in previous reports under this

				paragraph.

								

								(ii)

								Sensitive ecosystems to be addressed

								Sensitive ecosystems to be addressed under clause (i)

				include—

								

									(I)

									the Adirondack Mountains, mid-Appalachian Mountains, Rocky

				Mountains, and southern Blue Ridge Mountains;

								

									(II)

									the Great Lakes, Lake Champlain, Long Island Sound, and the

				Chesapeake Bay; and

								

									(III)

									other sensitive ecosystems, as determined by the

				Administrator.

								

							(H)

							Acid deposition standards

							Beginning in 2006, and every 4 years thereafter, the report

				under subparagraph (E) shall include a revision of the report under section 404

				of Public Law

				101–549 (42 U.S.C. 7651 note) that

				includes a reassessment of the health and chemistry of the lakes and streams

				that were subjects of the original report under that section.

						; and

				

				(2)

				by adding at the end the following:

				

					

						(4)

						Protection of sensitive ecosystems

						

							(A)

							Determination

							Not later than December 31, 2012, the Administrator, taking

				into consideration the findings and recommendations of the report revisions

				under paragraph (3)(H), shall determine whether emission reductions under

				titles IV and VII are sufficient to—

							

								(i)

								achieve the necessary reductions identified under paragraph

				(3)(F); and

							

								(ii)

								ensure achievement of the environmental objectives identified

				under paragraph (3)(G).

							

							(B)

							Regulations

							

								(i)

								In general

								Not later than 2 years after the Administrator makes a

				determination under subparagraph (A) that emission reductions are not

				sufficient, the Administrator shall promulgate regulations to protect the

				sensitive ecosystems referred to in paragraph (3)(G)(ii).

							

								(ii)

								Contents

								Regulations under clause (i) shall include modifications

				to—

								

									(I)

									provisions relating to nitrogen oxide and sulfur dioxide

				emission reductions;

								

									(II)

									provisions relating to allocations of nitrogen oxide and sulfur

				dioxide allowances; and

								

									(III)

									such other provisions as the Administrator determines to be

				necessary.

								.

			

			5.

			Authorization of appropriations for deposition

			 monitoring

			

				(a)

				Operational support

				In addition to amounts made available under any other law, there

			 are authorized to be appropriated for each of fiscal years 2006 through

			 2015—

				

					(1)

					for operational support of the National Atmospheric Deposition

			 Program National Trends Network—

					

						(A)

						$2,000,000 to the United States Geological Survey;

					

						(B)

						$600,000 to the Environmental Protection Agency;

					

						(C)

						$600,000 to the National Park Service; and

					

						(D)

						$400,000 to the Forest Service;

					

					(2)

					for operational support of the National Atmospheric Deposition

			 Program Mercury Deposition Network—

					

						(A)

						$400,000 to the Environmental Protection Agency;

					

						(B)

						$400,000 to the United States Geological Survey;

					

						(C)

						$100,000 to the National Oceanic and Atmospheric Administration;

			 and

					

						(D)

						$100,000 to the National Park Service;

					

					(3)

					for the National Atmospheric Deposition Program Atmospheric

			 Integrated Research Monitoring Network $1,500,000 to the National Oceanic and

			 Atmospheric Administration;

				

					(4)

					for the Clean Air Status and Trends Network $5,000,000 to the

			 Environmental Protection Agency; and

				

					(5)

					for the Temporally Integrated Monitoring of Ecosystems and

			 Long-Term Monitoring Program $2,500,000 to the Environmental Protection

			 Agency.

				

				(b)

				Modernization

				In addition to amounts made available under any other law, there

			 are authorized to be appropriated—

				

					(1)

					for equipment and site modernization of the National Atmospheric

			 Deposition Program National Trends Network $6,000,000 to the Environmental

			 Protection Agency;

				

					(2)

					for equipment and site modernization and network expansion of the

			 National Atmospheric Deposition Program Mercury Deposition Network $2,000,000

			 to the Environmental Protection Agency;

				

					(3)

					for equipment and site modernization and network expansion of the

			 National Atmospheric Deposition Program Atmospheric Integrated Research

			 Monitoring Network $1,000,000 to the National Oceanic and Atmospheric

			 Administration; and

				

					(4)

					for equipment and site modernization and network expansion of the

			 Clean Air Status and Trends Network $4,600,000 to the Environmental Protection

			 Agency.

				

				(c)

				Availability of amounts

				Each of the amounts appropriated under subsection (b) shall

			 remain available until expended.

			

			6.

			Technical amendments

			Title IV of the

			 Clean Air Act (relating to noise

			 pollution) (42

			 U.S.C. 7641 et seq.)—

			

				(1)

				is amended by redesignating sections 401 through 403 as sections

			 801 through 803, respectively; and

			

				(2)

				is redesignated as title VIII and moved to appear at the end of

			 that Act.

			

